Ingraham, P. J.
The question raised in this case as to the power of the legislature to pass the act directing the arbitration therein has been fully examined by Clerke, justice, at special term, in this case, (42 Barb. 549,) and by myself in The People, ex rel. Baldwin & Jaycox v. Haws, (37 id. 440.) It is unnecessary to reiterate in an opinion here the views then expressed. The conclusions arrived at in those decisions have not been changed, and we refer to those decisions as containing our opinions on the questions now under discussion.
The opinion of Denio, Ch. J. in Darlington v. The Mayor, (28 How. 352,) contains much not at all necessary to the decision of that case, and the unlimited power claimed in that opinion for the legislature over the property of municipal corporations should be authoritatively declared in a case which would make it binding as an authority before it is adopted as law, removing, as in this case, all the protection *361which" the constitution has given to rights to private property, and to a trial by jury in cases of disputed claims.
I can not concur in the views expressed by Judge Welles in this case, without abandoning all the rules heretofore adopted for the protection of municipal corporations in their franchises and property, until a direct decision on these points shall have been made by á higher tribunal.
The order appealed from should be affirmed.
Clerke, J. concurred.